{¶ 36} I fail to understand how a defendant can plead guilty to an indictment that does not charge an offense and thereby magically convert the non-offense into an offense. Of course, the Ohio Supreme Court, having authored both Colon I and Colon II, is obviously even more confused than I am. Round and round and round it goes; where it stops nobody knows.
 {¶ 37} Simply structuring the indictments properly would avoid this problem. But that seems to the state too easy an answer — or maybe too hard. *Page 758